DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on August 26, 2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “wherein the first and second electrodes are operable to: initiate a first voltage … hold the first voltage … initiate a second voltage … hold the second voltage” has clarity issues.  Electrodes are conductors, in and of themselves, do not initiate or hold voltages.  Power supplies initiate and hold voltages.  Indeed the specification states “electrical potential is applied across a pair of electrodes,” see paragraph [0003].  The claim is unclear because it does not provide a discernable boundary on what structural elements causes the initiation and holding of voltages.  Since the recited function does not follow from the structure recited in the claim, i.e. electrodes do not inherently initiate and hold voltages.  Further “operable” is defined by the Random House Unabridged Dictionary as “capable of being put into use, operation, or practice.”  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g).  So it is unclear whether the initiation and holding of voltages function requires some other structure or if applicant is claiming that electrodes are capable of conducting various operational voltages. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  In light of the specification, see paragraph [0049, 0053 & 0058], disclose that various voltages are from a controller, e.g. “controller may initiate the buffer pre-activation voltage by delivering an electrical potential across two electrodes” and “process … may be accomplished by a controller, directly or indirectly, applying, increasing, decreasing, or holding an electrical potential or voltage across two electrodes”.  The examiner would suggest and for purposes of examination use “a controller wherein the controller via the first and second electrodes [[are]] is operable to: initiate a first voltage …”  
Regarding claim 2 “wherein the first and second electrodes are further operable to: initiate a third voltage …” has clarity issues substantially similar to claim 1.  Using similar reasoning and for consistency the examiner would suggest and for purposes of examination use “wherein the controller via the first and second electrodes [[are]] is operable to: initiate a third voltage …”  
Regarding claim 7 “wherein the first and second electrodes are further operable to: initiate a third voltage …” has clarity issues substantially similar to claim 1.  Using similar reasoning and for consistency the examiner would suggest and for purposes of examination use “wherein the controller via the first and second electrodes [[are]] is operable to: initiate a third voltage …”
Regarding claim 8 “wherein the first and second electrodes are further operable to: initiate a fourth voltage …” has clarity issues substantially similar to claim 1.  Using similar reasoning and for consistency the examiner would suggest and for purposes of examination use “wherein the controller via the first and second electrodes [[are]] is operable to: initiate a fourth voltage …”
Regarding claim 10 “the first and second electrodes are operable to initiate the first voltage based, at least in part, on detecting the occupancy …” has clarity issues substantially similar to claim 1.  Using similar reasoning and for consistency the examiner would suggest and for purposes of examination use “the controller via the first and second electrodes [[are]] is operable to: initiate …”
Regarding claim 12 “wherein the first and second electrodes are operable to initiate the first voltage …” has clarity issues substantially similar to claim 1.  Using similar reasoning and for consistency the examiner would suggest and for purposes of examination use “the controller via the first and second electrodes [[are]] is operable to: initiate …”
Regarding claim 14 “the first and second electrodes are further operable to substantially stop voltage application to the electrochromic medium …” has clarity issues substantially similar to claim 1.  Using similar reasoning and for consistency the examiner would suggest and for purposes of examination use “the controller via the first and second electrodes [[are]] is further operable to substantially stop voltage application to the electrochromic medium …”
Claims 2-14 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 2 and therefore have the same deficiencies.
Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 7 and therefore have the same deficiencies.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 8 and therefore has the same deficiencies.
Further regarding claim 10 “the device is disposed in a vehicle and operable to receive a signal from an imager operable to detect an occupancy of the vehicle; and the controller via the first and second electrodes [[are]] is operable to initiate the first voltage based, at least in part, on detecting the occupancy of the vehicle” has clarity issues.  It is unclear if a vehicle and an imager/sensor are required elements or if the capability for the device to be disposed in a vehicle and capable of being activated based on a signal is required.  In light of the claim construction particularly “disposed in” and “operable” and paragraphs [0011-12] of the instant application these elements (i.e. the vehicle and the imager/sensor) are not part of the device.  For clarity the examiner suggests and for purpose of examination will use “the device is capable of being disposed in a vehicle and operable to receive a signal the controller via the first and second electrodes [[are]] is operable to initiate the first voltage based, at least in part, on  said signal.”
Further regarding claim 11 “wherein the device is associated with a vehicle and operable to receive a signal from a sensor associated with the vehicle, the signal corresponding to the detection of a standby triggering condition by the sensor” has clarity issues substantially similar to claim 10.  Using similar reasoning and for consistency the examiner suggests and for purposes of examination will use “wherein the device is capable of being associated with a vehicle and operable to receive a signal from a sensor associated with the vehicle
Further regarding claim 12 “wherein the controller via the first and second electrodes [[are]] is operable to initiate the first voltage based, at least in part, on the detection of the standby triggering condition” has clarity issues substantially similar to claim 10.  Using similar reasoning and for consistency the examiner suggests and for purposes of examination will use “wherein the controller via the first and second electrodes [[are]] is operable to initiate the first voltage based, at least in part, on  said signal.”  
Further regarding claim 14 “the device is associated with a vehicle and operable to receive a signal from a sensor associated with the vehicle, the signal corresponding to the detection of a hibernation triggering condition by the sensor; and the controller via the first and second electrodes [[are]] is further operable to substantially stop voltage application to the electrochromic medium based, at least in part, on the received signal” has clarity issues substantially similar to claim 10.  Using similar reasoning and for consistency the examiner suggests and for purposes of examination will use “the device is capable of being associated with a vehicle and operable to receive a signal the controller via the first and second electrodes [[are]] is further operable to substantially stop voltage application to the electrochromic medium based, at least in part, on the received signal.”
Claims 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 11 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lomprey et al. US Patent 6,433,914 in view of Jack et al. US Patent Application Publication 2016/0139477.
Regarding claims 1-9 Lomprey discloses a device (title e.g. figure 1 electrochromic device 100) comprising: a first substrate (e.g. first substrate 112) having a first surface and a second surface (e.g. front surface 112A and a rear surface 112B); a second substrate (e.g. second substrate 114) having a third surface and a fourth surface (e.g. front surface 114A and a rear surface 114B), the second substrate disposed in a spaced-apart relationship with the first substrate (evidenced by chamber 116); a first electrode disposed on the second surface (e.g. electrically conductive material 118 on 112B); a second electrode disposed the third surface  (e.g. electrically conductive material 120 on 114A); and an electrochromic medium disposed between the first and second electrodes (e.g. electrochromic medium 124), the electrochromic medium comprising electrochromic materials and a redox buffer (abstract “electrochromic medium comprises: (1) … electrochromic; (2) a redox buffer”), the electrochromic materials and buffer each operable between activated and deactivated states (axiomatic1); a controller wherein the controller via the first and second electrodes (implicit for proper operation, see inter alia column 4 lines 39-44 “124 … that upon activation, due to the application of an electronic voltage or potential, exhibit a change in absorbance at one or more wavelengths of the electromagnetic spectrum.”)
Lomprey does not disclose that the controller is operable to: initiate a first voltage, the first voltage operable to substantially activate the buffer; hold the first voltage, holding the first voltage operable to maintain the substantial buffer activation; initiate a second voltage greater than the first voltage, the second voltage having the same polarity as the first voltage, and the second voltage operable to substantially increase the degree of activation of the electrochromic materials; and hold the second voltage, holding the second voltage operable to maintain the increased electrochromic material activation, as recited in claim 1; or wherein the controller via the first and second electrodes is further operable to: initiate a third voltage, wherein the third voltage is opposite in polarity relative the first and second voltages; hold the third voltage, wherein holding the third voltage is operable to substantially de-activate the electrochromic materials; initiate a fourth voltage, wherein the fourth voltage is of the same polarity as the first and second voltages, and the fourth voltage is operable to substantially activate the buffer; and hold the fourth voltage, wherein holding the fourth voltage is operable to maintain the buffer in a substantially activated state, as recited in claim 2; or wherein the first and third voltages are equal in absolute magnitude, as recited in claim 3; or wherein the fourth voltage is substantially equal to the first voltage, as recited in claim 4; or wherein the first voltage is not operable to substantially activate the electrochromic materials, as recited in claim 5; or wherein the fourth voltage is not operable to substantially activate the electrochromic materials, as recited in claim 6; or wherein the controller via the first and second electrodes is further operable to: initiate a third voltage, the third voltage operable to substantially change the degree of activation of the electrochromic materials, the third voltage being different from the first voltage; and hold the third voltage, holding the third voltage operable to maintain activation of the electrochromic materials, as recited in claim 7; or wherein the controller via the first and second electrodes is further operable to: initiate a fourth voltage, the fourth voltage opposite in polarity relative the first, second, and third voltages; hold the fourth voltage, wherein holding the fourth voltage is operable to substantially de-activate the electrochromic materials; initiate a fifth voltage, wherein the fifth voltage is of the same polarity as the first, second, and third voltages, and the fifth voltage is operable to substantially activate the buffer; and hold the fifth voltage, wherein holding the fifth voltage is operable to maintain the buffer in an activated state, as recited in claim 8; or wherein the fifth voltage is not operable to substantially activate the electrochromic materials, as recited in claim 9.
Jack teaches a device (abstract e.g. figures 8-9 IGU 102) including a first electrode (e.g. first conductive layer 230), a second electrode (e.g. second conductive layer 238), electrochromic layers disposed between the first and second electrodes (e.g. combination of electrochromic layer 232, ion conducting layer 234 & counter electrode layer 236), and a controller (e.g. controller 250); and further teaches the controller is capable of providing/initiating various voltages and holding various voltages of different levels and polarities (paragraph [0039-42] & figures 2-4B) for the purpose of efficiently operation of the electrochromic device (abstract).  Regarding the various enumerated voltages (e.g. first, second, etc.) the claims require the controller to be “operable” at these various levels.  As noted above, “operable” is defined by the Random House Unabridged Dictionary as “capable of being put into use, operation, or practice.”  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g).  In this case the controller disclosed by Jack is capable of being operated as claimed.  
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Lomprey and Jack has an electrochromic device with a controller capable of initiating and holding various voltage levels, fulfilling the general conditions of the claim.  One would be motivated to choose the particular levels for the purpose of proper operation based on the electrochromic materials used.  
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the controller in the device as disclosed by Lomprey to have the capability of initiating and holding various voltage levels as taught by Jack for the purpose of efficiently operation of the electrochromic device.  Furthermore, while the combination of Lomprey and Jack is capable of the particular voltage levels generating particular states it would be it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to arrive at the particular voltage levels for the purpose of proper operation and discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claims 10-14 the combination of Lomprey and Jack discloses the device of claim 1, as set forth above.  Lomprey further disclose the device is capable of being disposed in/associated with a vehicle (column 13 lines 57-67 “can be used in a wide variety of applications … include rear-view mirrors for vehicles; windows for … vehicle”).
Lomprey foes not disclose the device is: operable to receive a signal; and the controller via the first and second electrodes is operable to initiate the first voltage based, at least in part, on said signal, as required by claim 10; or operable to receive a signal from a sensor associated with the vehicle, as required by claim 11; or the controller via the first and second electrodes is operable to initiate the first voltage based, at least in part, on said signal, as required by claim 12; or the device is operable to substantially deactivate the buffer when the signal is no longer received, as required by claim 13; or operable to receive a signal associated with the vehicle; and the controller via the first and second electrodes is further operable to substantially stop voltage application to the electrochromic medium based, at least in part, on the received signal, as recited in claim 14.
Jack further also teaches that the device is capable of being disposed in/associated with a vehicle (paragraph [0167]) and further teaches the device is operable (i.e. capable of) receiving external signals, including from sensors (inter alia paragraph [0166] “each window controller can communicate with the IGUs 102 it controls and drives, as well as communicate to other window controllers, the network controller, BMS, or other servers, systems, or devices (e.g., sensors), via one or more wired (e.g., Ethernet) networks or wireless (e.g., WiFi) networks, for example, via wired (e.g., Ethernet) interface 263 or wireless (WiFi) interface 265”)  modifying the voltage (e.g. paragraphs [0168-70]) for the purpose of controlling the device in response to feedback from one or more networked or non-networked devices or sensors (paragraph [0169]).  
Regarding the various enumerated voltages (e.g. first voltage) the claims require the controller to be “operable” at these various levels.  As noted above, “operable” is defined by the Random House Unabridged Dictionary as “capable of being put into use, operation, or practice.”  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g).  In this case the controller disclosed by Jack is capable of being operated as claimed.  
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Lomprey and Jack has an electrochromic device with a controller capable of initiating and holding various voltage levels, fulfilling the general conditions of the claim.  One would be motivated to choose the particular levels for the purpose of proper operation based on the electrochromic materials used.  
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the controller in the device as disclosed by the combination Lomprey and Jack to have the capability of receiving external signals (e.g. from a sensor), initiating and holding various voltage levels in response to said signal as taught by Jack for the purpose of controlling the device in response to feedback from one or more networked or non-networked devices or sensors.  Furthermore, while the combination of Lomprey and Jack is capable of the particular voltage levels generating particular states it would be it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to arrive at the particular voltage levels for the purpose of proper operation and discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ash et al. US Patent Application Publication 2011/0255142, in regards to a similar electrochromic device capable of being disposed in a vehicle with a controller capable of initiating and holding various power levels and capable of responding to a signal from a sensor.
Mehtani et al. US Patent Application Publication 2012/0062975, in regards to a similar electrochromic device capable of being disposed in a vehicle with a controller capable of initiating and holding various power levels and capable of responding to a signal from a sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                 October 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Operable” is defined by the Random House Unabridged Dictionary as “capable of being put into use, operation, or practice.”  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g).